July 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       GEORGE A. MORAN, JR. AND SUSAN K. MORAN, Appellants

NO. 14-12-00419-CV                          V.

 MEMORIAL POINT PROPERTY OWNERS ASSOCIATION, INC., Appellee
              ________________________________

       This cause, an appeal from the judgment signed December 21, 2011 in favor
of appellee Memorial Point Property Owners Association, Inc., was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellants George A. Moran Jr. and Susan K. Moran jointly and
severally to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.